United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4379
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
George E. Puckett,                       *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 18, 2006
                                 Filed: October 18, 2006
                                  ___________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                        ___________

BOWMAN, Circuit Judge.

       George E. Puckett entered a conditional guilty plea to a charge of being a felon
in possession of a firearm. See 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000). He
reserved the right to appeal the denial of his motion to suppress and now exercises that
right. Relying on Franks v. Delaware, 438 U.S. 154 (1978), Puckett maintains that
law enforcement officers used an invalid search warrant to search his home because
the supporting affidavit contained false and misleading statements and had material
omissions. We affirm.
       After a grand jury indicted Puckett on the felon-in-possession charge, he filed
a motion to suppress. The Magistrate Judge1 held an evidentiary hearing where the
following facts were disclosed. On December 23, 2003, two Glock .45 caliber
handguns were stolen from the Post Pawn Shop in St. Robert, Missouri. The theft was
reported on December 29, 2003. On January 23, 2004, a shooting occurred in
St. Robert. Investigators found spent .45 caliber shell casings at the scene, and
witnesses said a Glock-style handgun was used in the shooting. Officers later
recovered the firearm believed to have been used in the shooting from a confidential
informant (CI). The CI told law enforcement officers that he had obtained the handgun
from Puckett within the previous forty-eight hours. The recovered gun was one of the
stolen Glocks. Officers believed that the two stolen Glock handguns had not “been
separated at any point.” Suppression Hearing Transcript at 22.

      Dennis Sheppard, a deputy with the Pulaski County Sheriff’s Department,
prepared the following affidavit to obtain a search warrant of Puckett’s residence:

             On December 29, 2003, two handguns were reported stolen from
      Post Pawn in St. Robert MO. The firearms reported stolen were identified
      as a Glock Model 21 bearing serial number FKL691US and Glock Model
      36 bearing serial number EFM423US. Through a reliable source it was
      learned that George Puckett was in possession of one of the firearms that
      were reported stolen to wit Glock Model 36 bearing serial number
      EFM423US which was one [of] the stole[n] handguns. On January 23,
      2004, a firearm matching the description of the one reported stolen was
      used in the shooting of Larry Tucker at the Fox Run Apartments in
      St. Robert MO. Based on information received we believe that the
      firearms reported stolen were in the possession of George Puckett at
      14385 Hwy O, Dixon MO. On January 29, 2004 the firearm Glock Model
      36 bearing serial number EFM423US was recovered from a Confidential



       1
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri.

                                         -2-
      Source. The Confidential Source stated that he received the firearm listed
      above from George Puckett within the last forty eight (48) hours.

            The Confidential Source in the past has given information that has
      been reliable and true.

             Based on the information we received throughout the course of
      investigation and based on the information we received from the
      Confidential Source we believe that George Puckett is in possession of a
      firearm that was reported stolen on December 29, 2003, from Post Pawn
      in St. Robert MO.

       Affidavit of Dennis Sheppard (Jan. 30, 2004). A state-court judge issued a
warrant to search Puckett’s residence, and law enforcement officers executed the
warrant. Although the officers discovered weapons at Puckett’s residence, they did not
find the missing Glock. Sheppard testified at the suppression hearing that he believed
he had searched Puckett’s residence under a valid search warrant.

       The Magistrate Judge found that the CI and his information were reliable and
that Puckett “failed to establish that Officer Sheppard made any statements in his
affidavit that were deliberately false, that constituted material omissions, or that were
made with a reckless disregard for the truth.” Report and Recommendation at 11. The
judge recounted the following material facts set forth in the search-warrant affidavit:
two Glock handguns had been stolen; a gun that matched the description of one of the
stolen Glocks was used in a shooting; and a reliable CI reported that Puckett had
possessed one of the stolen Glock handguns within the preceding forty-eight hours.
The Magistrate Judge held that the search-warrant “affidavit, viewed as a whole,
established probable cause to search [Puckett’s] residence for evidence of the stolen
firearms.” Id. Additionally, the judge held that the good-faith exception under United
States v. Leon, 468 U.S. 897 (1984), applied because “the officers had an objective,
good faith belief that the warrant was valid and based upon probable cause.” Report



                                          -3-
and Recommendation at 11. The District Court2 adopted the Report and
Recommendation over Puckett's objections and denied the motion to suppress.

       We review the District Court's legal conclusions de novo and its factual findings
for clear error. United States v. Hessman, 369 F.3d 1016, 1019 (8th Cir. 2004), cert.
denied, 543 U.S. 1072 (2005). Specifically, we review de novo the District Court’s
conclusion that no Fourth Amendment violation occurred in this case, including its
application of the Leon good-faith exception. Id. “We will affirm an order denying
a motion to suppress unless the decision is unsupported by substantial evidence, is
based on an erroneous view of the applicable law, or in light of the entire record, we
are left with a firm and definite conviction that a mistake has been made.” United
States v. Vanhorn, 296 F.3d 713, 717 (8th Cir. 2002), cert. denied, 537 U.S. 1167
(2003).

       Puckett argues that Sheppard’s affidavit violated Franks because the affidavit
contained false and misleading statements and omitted material facts. To prevail,
Puckett “must show that a false statement was included in the affidavit knowingly and
intentionally or with reckless disregard for its truth, and that the affidavit's remaining
content is insufficient to establish probable cause.” United States v. Roberson, 439
F.3d 934, 939 (8th Cir. 2006), cert. denied, 2006 WL 2504012 (U.S. Oct. 10, 2006).
“Allegations of negligence or innocent mistake are insufficient.” Franks, 438 U.S. at
171.

       The District Court specifically found that Sheppard’s affidavit did not contain
deliberately false statements or statements made with reckless disregard for the truth
and that it did not omit material information. Without judging the credibility of the
officers who testified at the suppression hearing, a task best left to the District Court,


       2
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                           -4-
see United States v. Coney, 456 F.3d 850, 860 (8th Cir. 2006), we believe that the
District Court’s findings are supported by the record and thus are not clearly erroneous.
Accordingly, we hold that the District Court correctly concluded that no Franks
violation occurred in this case.

       Puckett is then left with arguing that the search warrant was not supported by
probable cause or that the District Court misapplied Leon. Although we might be
inclined to affirm the District Court’s determination that there was no Fourth
Amendment violation because the search warrant was supported by probable cause, we
do not reach that issue. Instead, we hold that the District Court properly applied Leon
to deny Puckett’s motion to suppress because the executing officers had an objective,
good-faith belief that the search warrant was supported by probable cause.

        Even if a search warrant is deemed invalid, evidence obtained pursuant to the
warrant is not automatically suppressed. Such evidence is admissible when it is
objectively reasonable for a police officer to have relied in good faith on the issuing
judge’s probable-cause determination. Leon, 468 U.S. at 922. This “good-faith
inquiry is confined to the objectively ascertainable question whether a reasonably well
trained officer would have known that the search was illegal despite the [issuing
judge’s] authorization.” Id. at 922 n.23. The rationale for such an exception is that no
justification exists to exclude evidence “when an officer acting with objective good
faith has obtained a search warrant from a judge or magistrate and acted within its
scope.” Id. at 920.

      It is the magistrate's responsibility to determine whether the officer's
      allegations establish probable cause and, if so, to issue a warrant
      comporting in form with the requirements of the Fourth Amendment. In
      the ordinary case, an officer cannot be expected to question the
      magistrate's probable-cause determination or his judgment that the form
      of the warrant is technically sufficient. . . . Penalizing the officer for the
      magistrate's error, rather than his own, cannot logically contribute to the
      deterrence of Fourth Amendment violations.

                                           -5-
Id. at 921. The Court in Leon cited four circumstances in which the good-faith
exception does not apply: (1) when there is a Franks violation; (2) when an issuing
judge has “wholly abandoned his judicial role”; (3) when it is entirely unreasonable to
believe that an affidavit provides probable cause to issue a warrant; and (4) when the
warrant is “so facially deficient” that no police officer could reasonably presume the
warrant to be valid. Id. at 923.

       None of these circumstances is present here. First, as we have said, there was
no Franks violation. Second, there is no evidence that the issuing judge abandoned his
role to independently determine probable cause. Third, it was not entirely
unreasonable for Sheppard to believe that the search warrant was supported by
probable cause. Indeed, the issuing state-court judge, the Magistrate Judge, and the
District Judge all believed that the affidavit provided probable cause for the search
warrant to issue. In the face of these judicial decisions, we would be hard pressed to
conclude that it was entirely unreasonable for Sheppard to believe that his affidavit
provided probable cause to issue the warrant. Finally, no evidence suggests that the
search warrant was facially deficient. We conclude that Sheppard relied in good faith
on the warrant, and therefore the evidence seized from Puckett's home would be
admissible at trial.

     For the reasons discussed, we affirm the District Court’s denial of Puckett’s
motion to suppress.
                     ______________________________




                                         -6-